[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION de: PLAINTIFF'S MOTION TO CLARIFY (134)and DEFENDANT'S MOTION TO CLARIFY (135)
The court order #7 contains an error. The paragraph is corrected to read as follows:
7. The defendant shall pay lump sum alimony to the plaintiff of $90,000.00 payable in installments of $9,000.00 each, the initial installment due and payable on January 15, 1996 and on the 15th day of January of each of the succeeding nine years. This is in the nature of property division and is not conditional or contingent and survives the death of either party. Although payable in installments, it is not intended to be taxable income to the plaintiff nor deductible by the defendant. CT Page 10067
The defendant alleges that the parties submitted a list of personal property to the court. It is not marked as an exhibit, but rather listed in the defendant's claims for relief as being contained in his motion for return of personal property dated February 3, 1995, (124). There is no order on the motion. There is no indication that the plaintiff stipulated to the return of anything. The court declines to amend its first order.
HARRIGAN, J.